390



             OFFICE         OF    THE     ATTORNEY             GENERAL            OF TEXAS
                                              AUSTIN




co&ml,           Tmx8r
au     art                                            oplafoa lo.              o-64
                                                      lb1 aothu                 M




          urnhue Jorrr roqw#t                          for
“of *hother or Qot a5 ofifuia
1.2.8llf     quufr          and aat aB Cl
br the Citr Comimlowr~                not
                                                                                   osboth0rth0~
                                                                                  lolr of the State




                                                               ro Ytui41               uo      pov1d.d




                 OfSlelal        oourt     ropoptwr            we moridod for by hrtl-
Qh    2321,       et      ma*, B* c. b.,              1935.      ArtLo  2% provldmr

                 lah    dlstrlet md rrimlml                            dlatriat          W
      wu          lgpsint M 0friofmi 00wt                             nwrt*r          d! 0 ahO1
      b el       IR)orQ offloc           of the        aourt          u&d -11          hold p
      o flic .     dwlq          th 8   p lW8ur .       Of     zb r     QO=t.          l   l   l
Ronora8k John 0.         lhrrla, m      2



                hr810lo23= ~oadaa fw uw rrpoPtu'0 taklag SO
oath    “that    ha rlll~011lc¶ truly la aa iqYrtla1mnnar keep
8 cornet        roaopd of all lv%dmaa orfarad ln w@h ema report-
ad by hlwR          A~tlcla2324 makes it tb dutf ot tba reporter
to *ttotiall waaloaa or Lb* oourt~to taka full rhorw
Mk@  ofallarul t*atl8aayalfuadlao~aew           t?m La
-ld a-ta to6aUur rith all objaatloaa   to t&a admiaolblllt~
o fth e
      lvUoaoo, tha rall~a aad rowka of the aourt,and
   lxktoptloor~to poauta
a ll                                 &ll akorthand no800 tabal          to
furmiah any praoa   a trumrlpt lrgootha gepaa8 of foes po-
rued bT l&u. %Se onaula68rtlolarpovlda Ior tha roportu*a
oorprarrrtleauulu~owr

                Pubnpr   the moat exhauatlva amd oomprahonal~a ro-
vi011 or tba authoritloa       00 t&a quaatiorrof ctvil 0fri000 ap-
gmur 10 stOt8 0i Ho fM nO l rrl. Juliuslkrmr vr R. 1.
Hauklar, 2S? Pac. all, 53 A. L. R. 58% ti quoto thuofra
00   r0ii000    8

           *There us a     oat many juillai414aulaiosra
       deehill tha rord a officolor tha uorda lpubUo
                The aubjootla an old oae,ad tha daal-
       llo r uestrnd far Wok.         8ooa   or   tha   do81010R0
       ltraaa OIU teat; othuoama othu.                   lbwuor, la
       maarll8ll bra roundaertaln lm0                   tOotwO   that
       at8od out gwmUwbt1y.      Toquoto  irO8al    lurrllkad
       would ortond this o9ioloomushbapnd raammabla
       lon#h. Emovar, vo &all qwta hero froll sow
       doolaioaa aad doiinitioru   uhloblllaotrete,   to
       aofm oxtoot, tbr varleuaaaaaotiala of publieof-
       i100, lm#i8aiwd br tha oourta 8wl othar author-
       1ti.0,maa rhish lt8to loII Of the thf~o tbt
       hava boo bald Paqulalto.
              "IAn&f&a* 1~ deflwd by pod lAhorltv aa
       tivolv.riog b dalogatloa to tha indlvldcul of lo=
       o r C& loruolgn fwlatioaa of ptarammt, to ba
Moauabls     Joha 0. Morris,                      pago 3


             l ‘uhua           ..*tk aofU.aar              lxuelra      lmp mta a t
     public dutiaa uhd be delepkd   to him aone or t~u
     fuwtlooa  of eowramaat W   his oiS:oe la ior l
     flxad Cur            aad tha pouara, dutlaa aud a8olumanta

     aowoyaat~
     koow            raakd         ia    l lnaoeaao~ uhaa     tha orfioe
                                                                           kk-


        se
                                   auab u
                                       offlai8l rry pro r4
                             lie        ortloar
                                          1 lUshlo *, PE -1-8
     215 Pa.                 r~P6 L.&A. (1. 8.) 289, tr A&l. 430.
             “Uls         d~t~a           must rot k mm              alerl6a1,0
     th0W 0EQ Of 88 -Et                        or YPUat,      Y titaunt k        pr-
     tamad     in tba axaoutlaa or admloiatr~tioa of tba
     lav,    la t& lxuolu     of pouu aad authority Be-
     ltouad br tba kv.’                       ACCT.  Oaf&.v. TlllUghaat,
     203 Rosa. 539, 93,                      89 1I.B. 1060, 17 &a. Coo. 449.
             l
                 . ...


             “The moo8 &mars1 distinctlam                      OS a publfa of-
     flu0 la, that it eabrwea tl’u mriorwnoe   by the
     loomhat   of a publio fuaatloa delegated to him
     00l gut   of tha lorwalgnt~ of tkw atata. ) Stata


          “‘mr~    olilaa w&at tha Cmatftutlon  Sm$+llaa
     ma 4uthorlt~ to aurolaa l?sy partioa elf tha
     aovuotgn pouor of tb •trt:Le~lt;     in makin&
     lxooutm    or bd8lnlate~l             Olmatssd v.
     Mu York, X0 Joaor L 8. 3  4 1.
             l
                 l    .   ..




           apnotlo811y 411 of tha wthorltiaa,     houvar,
     &old that  to  UL alfloor OPa paatad lou of tha
     aovar*iga poua~a of tha govorammt, Co be exer-
     olaad for tha baoilt     of tin publlo.  Thaf hold,




                                                                                       -
                                                                                               I
                                                                                         393




Baro&blo     Joba 0. Barrrla,
                            pp            4


              "The  tom lafftiom ~la a     l dologatloa   02 a
       paPtiM of tha aovu*lsa powuB sad tha paawaaioa                                '
       of it b7 tb    porrolr tlllw tb8 ofilao.
       dOfhltlM    WrbO      rlth 18 0% vi to&al     s   ;t$$:
       lP ldoa ChOt tha parru dol**td      #rat k arolaad                        0
          tbe,m~r~n b his mm rQht        sad set io, mothar*a
                8taCo   Me ml.       wa ve Chrlatua,    104
                                                        ewe)
             Ths MY       of RWtaoa           we   RI&la Oouaty, 84 8. w. 1097,
uoaa     mda~~tadlPQf,~~                84.    *hat &at la lm all      rtarial
roamata      mraUo1to tBa palalooa      or tha paaoat l tatukaa,
noted ottova.  RoWoloP, tha 19OYAot a&d tha torr 'otiLola1
lt@ wg r @ p h1WtaOd
                 a ?’ Of'otfioial     P@port@r.m   The &t pwgd-
ld for their Wpl.ntmaat   by ?&a judges of tha dlatrlat    courts,
cud d4aluad   that they should bo %uora olflcara     of rho oourt,’
aad rbouldhold tbriroff100 dwtrrgthe glaaauro o? tbr aourt.
Tha dutlaa raqultod of la@h oifl.el8lrtoaograp?wr     vorq tba
m      as thoaa pwontl7        ?rgpirod       Ot UI oitlalal     -portor.
             Robartaorr       fo md auri.aaa sa d lwd the 0ouOtxto
reoovu    a balaaoo al r pd      to k aw bin thaoafor. Tha oma-
tl dafoPdrd    00,tha     &rmmd   t&t     thaAct      of 1903 vaa vlolatlve
of kotfoo     JO ol Artlolo XVI of tbn GoQatltutlon,  rhInh pro-
vides %hat     tb  duratloa ot 011 offloes rook fixed by this
Corratltutiao ahall mvar uoaad tuo four.” Aaaa8uahaatho
ceurt*a trrgucrga la root lllu8laatlng, 9ra vlll quota frcu It
more or leaa at lan&h.
                         !f& drria1tioa  cd the term ‘stfi#e ’
       as &a*bi         I&. Naohar ia hla work oa ?ublle Of?L-
       oopa; la qwted with lpprovel by ow 8upraaa Court
       io tha ammoof Xlrbrot@ vs Raraatt 93 To%. 301,
       55 8. u, SO, sad la 80 ~olloma~ at pub110 offlca
       la tbm tight, luUmrlt~,ld duttoroatadand ooo-
       forrod by lav,b7 uhlch,for 0 &.kvoa  parlod, amar
       f-6b lBV 02ldWio (88l - p h 8OwOfth r
       ar~tilypovu,~hdlvld~llaln~at8d~lLha~
       portionoftha aovue      ruaotlou   of khe    warn-
       mm:,  to ba exaroiaad % hla for tho tanal r t or
                                          the oat ooafu        upou tha
Xoaombla Joha 0. Rarrla,               plga 5


     orfloa la em l8ploywo8, it does not follm  tbt
     every oeplogmaar la aa offlo~. * ml Ha43ham,10
     his vork on trrblia Offloua,  soya: %a mat     im-
     pWtMt       Obrmto?lOtiO                vhleh dlatl~talr&@    aa of-
     tloo     from     an   lqAo~at  or aontraat   la th8t tha
     artitiom        rPa    la a fur o!~ aa offloo t8volv*al
     dologlrtioa to thv Sndlvldwl of aoma of 8ba cover-
     @*    iUMCiOW of gOlo?oIat,to ba lurclwd by
     hi8 ru    tha hauflt  of the plbll0~ t& tlema pop-
     Clw of t& roroPo%gDty     or tb    eopot?y,  .1thep bg-
     la~tlva,    uaoutlva,  u jvdlalal,    lttaahma Sco tbm
     tlr   baiau, to be uaealaad for tha pub118baaeflt.
     Ualoaa the pouua~ ooafarred are 0s this a8tora                       tha
     ladlvldval la not & publla offlau.~    Mou, da
     the     SaaC    that    tb   poaltioa       OS lt~no~a~r      la
     daalgMtad 1~ tha sot porldima       for, 18s oP~8tloo.
     00 an offloo,sad that    it deolura     that tha
     rho ml ba e8llod to patiara lta duties *&g*
     a sworn offlou    al tba oowt, * Uforda aom peaaon
     for datarmlning it to k l      wh, still it ia bellevod
     the plaea 900000000noae of thou aoverolgn funo-
     tlon8  of the jvdielal de*twnt       of the govera-
     meat to vhleh it rdlataa, to dlatlngtiab      18 from
     a mope employment to glrrorm a apeat     servle~,
     under 9ubllu ltlmrlty,   for the laaiatawe,+d     aoa-
     vanlawe of tha oowt md partlao lltlgaat them-
     usk;;aihloh            ao judlvlal       dlauvvtlw     .w jud@mat La
                 .      T&JO
                           oreatlon          of tlm p0aitlaa,    as shown
     br ths varr tarma            0s   the    a8 t,   us0 daalmad for 00
     okhar ~wpbmaa the to &~ovida MP, 601 by                      Uzntb
     oral lvidorrao offorad, ltd o%har pOuaad
     volvw    objrotlooamda to adW.aalbillt~    9a tOO~l-
     ulo~,    the rumigof tha oourt, and lxaaptlcoa
     thereto, afght be wkea -ia ahorthmd, 00 a vthod
     or prmanw      t&em mttara   as thar oaaurrad, with-
     out do&$&n8 trIala,   to be 8ftarvarda trarorlbd
     and fumhhad tha oourt and put100       to the cult,
     to aid tha8 :n ma 8uow4ta 8ad p-t        pematl0a
     or uw reoord.    mba report or tranaorigt 0s the
     prowedlaga by 8bo ltawgraphar     10 sot bLodiarl#
     however, upon th0 OOUPC,@Ed MJ b0 OdO t@~aO;p-
    Jeo:ad a: hladla8Patio~. lo set vhf&a &
    th0pimd to do lo lndopandant of Un eootr01 0f
    ot&ra, QC veakd in hill as a lwwer Wv           to by
    warolaed *a a rrsbt or mar0   tire or a udioirl
    off 100. we OOQO~~ th m tuhfYa th e p o o l:1o n o f l
                                                                          395



Boaorabla John 0. Xarrir,     pago 6


     ateaopaphu,   undo0 tlwltatutr in thla stab, ma7
     be, in b 88~88, an offloa, end tha term theraof
     my oontinua for a loogar period than two pus,
     yet tbara la no ouch lovuelgn funetlon of govrra-
     aant lnbraaad lo the pouara oonforrod upon tha la-
     d:vlduBl   parforming   188 dutlaa   88 brlaga   it ulth-
      lu tb, maanlngor tha word ~oftlaa*as used 1st         tha
      aaatloa of tha ConatltutOen quota&”
           It 10 dlffloult to proolva h o wl roportor, by vlrtw
of his not bol      voatod with w. aoverolgn functions  8Ould
fall to ba an 7o floor vlthla t& neanlw or Saetlon 30 and rt
tba aam tlma bo an officer within t&m maanlng of Sootlou 40.
The aalar qualltla8 mka a 9araoo aa offloor under both. The
cola additlotul    alamat lpeolfled la Seotloa 40 Is that the
orrica ba ona or lmolumont~
                                                                      J
           Us ma not unmindful of oana llka Otto v. Urea, 185
S. Y. 350, end Dunn v. Allan, 63 S. U. (26) 857, uharela tha
oourta &TO locurd wrlta oi mandanua to aampal rrportarato
prepare ltatamata 0s rwt lo a0000 where tha party   requeat-
lng aamu has flled a pupergo oath.   Ia the llmltad leaaa oaf7
that  la naceaaary to rupport a aft 0s mandamus a reporter mey
be ctmaldued an offlear.   iiouavar, It la lxlomtia  that
smndamua lies to enforcr the puformawa    of a noa-dlaeratlon-
ary oat or duty; that the writ will iaaw otiy whoa the act
or duty la ninlrtarlal lo charouter, and not vhea the sot in
any nuaaura lnvolvaa the uarolaa of dlacretloo or j\rdgUPt.
28 Tax. Jur. 537, kc. 0.     m oat oomandad to ba done la
not OM vhleh would oonatltute   the holder t&roof aa OfffOer
in t& aanae used la Smatloa 10 of the COEatltUtiOE under the
authorltlaa above rahrrrd  to.
           Yo uus ld?Uad, &erafope, that there la no uon-
rtltutirwl   lnhlbltlon lgaloat an offla~l aourt reporter’s
quallfylng as elty lttorruJ under an lppolntuat by the city
oomlaolonar.
           Ue baliovo   that thla ruil~ a.navera~our lapulrr.




                                                          Aa8latant